Case 1:20-cv-00310-PLM-PJG ECF No. 54, PageID.203 Filed 04/09/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MICHAEL GRESHAM, #272603,                  )
          Plaintiff,                       )
                                           )       No. 1:20-cv-310
-V-                                        )
                                           )       HONORABLE PAUL L. MALONEY
MIKE WALCZAK, et al.,                      )
          Defendants.                      )
                                           )
                                          ORDER

       This is a prisoner civil rights action brought by state prisoner Michael Gresham

pursuant to 42 U.S.C. § 1983. The matter is now before the Court on Gresham’s objection

to a Report and Recommendation (“R&R”) issued by Magistrate Judge Philip J. Green (R&R

ECF No. 52; Objection ECF No. 53). For the reasons to be stated, the Court will overrule

the objection and adopt the R&R as the opinion of the Court.

                                      Legal Framework

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

district court need not provide de novo review where the objections are frivolous, conclusive,
Case 1:20-cv-00310-PLM-PJG ECF No. 54, PageID.204 Filed 04/09/21 Page 2 of 3




or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                           Analysis

        Gresham’s sole objection argues that Magistrate Judge Green erred by concluding

that he failed to properly exhaust his Eighth Amendment claim. Gresham argues that he

properly exhausted this claim. His objection reiterates the same argument presented to

Magistrate Judge Green in response to Defendants’ motion for summary judgment (see ECF

No. 43), and he does not identify any specific errors in the R&R’s analysis. On the Court’s

review of the R&R, Magistrate Judge Green properly disposed of this argument. Gresham

could not have exhausted his Eighth Amendment claims in the misconduct appeal process

because the hearing officer did not evaluate this claim. Gresham failed to file a grievance on

the issue, so Defendants have met their burden to show that Gresham failed to exhaust the

relevant administrative remedies. The Court finds no error in the R&R. Gresham’s objection

will be overruled and the R&R will be adopted as the opinion of the Court.

                                         Conclusion

       For the reasons stated in this order,



                                                2
Case 1:20-cv-00310-PLM-PJG ECF No. 54, PageID.205 Filed 04/09/21 Page 3 of 3




      IT IS ORDERED that the March 5, 2021 R&R (ECF No. 52) is ADOPTED as the

opinion of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s objection (ECF No. 53) is

OVERRULED.

      IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF

No. 41) is GRANTED.

      Judgment to follow.

      IT IS SO ORDERED.

Date: April 9, 2021                       /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                      3
